In an action, inter alia, to recover damages for negligence, etc., the appeal is from an order of the Supreme Court, Queens County (Taylor, J.), dated March 26, 2002, which denied that branch of the defendant’s motion which was for summary judgment dismissing the complaint.
Ordered that the appeal is dismissed, without costs or disbursements.
Nonparty Patrick J. Brea, named as the appellant in the notice of appeal, is not aggrieved by the order appealed from. Accordingly, the appeal must be dismissed. We note that, to the extent that the brief filed purports to be on behalf of the defendant, Peninsula Hospital Center, no notice of appeal was filed on its behalf (see CPLR 5511; Scopelliti v Town of New Castle, 92 NY2d 944 [1998]). Feuerstein, J.P., Friedmann, McGinity and Schmidt, JJ., concur.